       Case 4:19-cv-00207-JGZ Document 64 Filed 05/08/20 Page 1 of 6



 1   MARK BRNOVICH
     ARIZONA ATTORNEY GENERAL
 2   Firm State Bar No. 14000
 3   Brunn (Beau”) W. Roysden, III (No. 028698)
      Division Chief Counsel
 4   Oramel H. Skinner (No. 032891)
      Solicitor General
 5   Rusty D. Crandell (No. 026224)
      Deputy Solicitor General
 6   Mary DeLaat Williams (No. 013201)
      Assistant Attorney General
 7   Kevin D. Ray (No. 007485)
      Assistant Attorney General
 8   2005 N. Central Avenue
     Phoenix, Arizona 85004
 9   Tel.: (602) 542-3333
     Fax: (602) 542-8308
10   ACL@azag.gov
     Beau.Roysden@azag.gov
11   O.H.Skinner@azag.gov
     Rusty.Crandell@azag.gov
12   MaryD.Williams@azag.gov
     Kevin.Ray@azag.gov
13
     Attorneys for Defendants
14
15                     IN THE UNITED STATES DISTRICT COURT
16                          FOR THE DISTRICT OF ARIZONA
17   Planned Parenthood Arizona, Inc., an           No. CV-19-00207-TUC-JGZ
     Arizona non-profit corporation, on behalf
18   of itself, its employees, and its patients;    STIPULATED MOTION TO
     William Richardson, M.D., on behalf of         DISMISS ARIZONA MEDICAL
19   himself and his patients; Deanna Wright,       BOARD DEFENDANTS
     N.P., on behalf of herself and her patients;
20   and Paul A. Isaacson, M.D., on behalf of       (ASSIGNED TO THE HON.
     himself and his patients,                      JENNIFER G. ZIPPS)
21
                          Plaintiffs,
22
     v.
23
     Mark Brnovich, Attorney General of
24   Arizona, in his official capacity; Patricia
     McSorley, in her official capacity as
25   Executive Director of the Arizona Medical
     Board; R. Screven Farmer; James
26   M. Gillard; Edward G. Paul; Jodi A. Bain;
     Bruce Bethancourt; David Beyer; Teresa
27   L. Connolly; Laura Dorrell; Gary R. Figge;
     Pamela E. Jones; and Lois Krahn, in their
28   official capacities as members of the
     Arizona Medical Board; Cara M. Christ, in
       Case 4:19-cv-00207-JGZ Document 64 Filed 05/08/20 Page 2 of 6



 1    her official capacity as the Director the
      Arizona Department of Health Services;
 2    Randy C. Quinn; Carmen Hill-Mekoba;
      Cecilia Andersen; Theresa Berrigan; Jana
 3    Machesky; Lori A. Gutierrez; Melinda
      Pheanis Preston; Elizabeth Boyer; Lajuana
 4    Gillette; and Lisa Smith, in their official
      capacities as members of the Arizona State
 5    Board of Nursing; and Joey Ridenour, in
      her official capacity as the Executive
 6    Director of the Arizona State Board of
      Nursing,
 7
                            Defendants.
 8
 9
10          Pursuant to Rule 41(a)(2), Federal Rules of Civil Procedure, Plaintiffs Planned
11   Parenthood Arizona, Inc., William Richardson, M.D., Deanna Wright, N.P., and Paul A.
12   Isaacson, M.D.(“Plaintiffs”) and Defendants Patricia McSorley, in her official capacity
13   as Executive Director of the Arizona Medical Board; R. Screven Farmer; James M.
14   Gillard; Edward G. Paul; Jodi A. Bain; Bruce Bethancourt; David Beyer; Teresa L.
15   Connolly; Laura Dorrell; Gary R. Figge; Pamela E. Jones; and Lois Krahn, in their
16   official capacities, stipulate and agree as follows:
17          1. Plaintiffs move to dismiss the individual members of the Arizona State Board
18             of Medical (“Medical Board”) from this action, without prejudice. The
19             dismissal applies to:
20             (a) Individual Medical Board members named as defendants in their official
21                 capacity in Plaintiffs’ complaint filed in April 2019: R. Screven Farmer;
22                 James M. Gillard; Edward G. Paul; Jodi A. Bain; Bruce Bethancourt;
23                 David Beyer; Teresa L. Connolly; Laura Dorrell; Gary R. Figge; Pamela
24                 E. Jones; Lois Krahn; and
25             (b) Individuals who joined the Medical Board since this action was filed and
26                 who otherwise would be substituted in as defendants in their official
27                 capacities, pursuant to Fed. R. Civ. P. 25(d).
28


                                                   2
       Case 4:19-cv-00207-JGZ Document 64 Filed 05/08/20 Page 3 of 6



 1         2. This Stipulation applies only to the individual Medical Board members. The
 2               Executive Director of the Medical Board, Patricia McSorley, who was named
 3               in her official capacity, remains a defendant in this action.
 4         3. The Medical Board agrees that the Medical Board and its individual members
 5               will be bound by any Court order entered against the Medical Board’s
 6               Executive Director.
 7         4. Notwithstanding this Stipulation, the dismissed Medical Board members will
 8               be considered “parties” for purposes of depositions allowed under the Federal
 9               Rules of Civil Procedure and the Local Rules of Civil Procedure of the
10               United States District Court for the District of Arizona.
11         5. Each party will bear its own attorneys’ fees and costs.
12         Pursuant to Arizona Local Rule Civ 7.1(b), a proposed form of Order is lodged
13   herewith.
14   Dated: May 8, 2020                 OFFICE OF THE ATTORNEY GENERAL
15                                      By:    /s/ Mary DeLaat Williams
16                                               Mary DeLaat Williams

17                                      Attorneys for Defendants Defendants Patricia
                                        McSorley, in her official capacity as Executive Director
18                                      of the Arizona Medical Board; R. Screven Farmer;
19                                      James M. Gillard; Edward G. Paul; Jodi A. Bain;
                                        Bruce Bethancourt; David Beyer; Teresa L. Connolly;
20                                      Laura Dorrell; Gary R. Figge; Pamela E. Jones; and
                                        Lois Krahn, in their official capacities as members of
21                                      the Arizona Medical Board
22
     Dated: May 8, 2020                 OFFICE OF THE ATTORNEY GENERAL
23
                                        By:    /s/ Brunn W. Roysden, III (with permission)
24                                               Brunn W. Roysden, III
25                                               Oramel H. Skinner

26                                      Attorneys for Defendant Mark Brnovich, Attorney
                                        General of Arizona, in his official capacity
27
28


                                                   3
      Case 4:19-cv-00207-JGZ Document 64 Filed 05/08/20 Page 4 of 6



 1   Dated: May 8, 2020        OFFICE OF THE ATTORNEY GENERAL
 2                             By:    /s/ Kevin D. Ray (with permission)
 3                                      Kevin D. Ray
                                        Aubrey Joy Corcoran
 4
                               Attorneys for Defendant Cara M. Christ, in her official
 5                             capacity as Director of the Arizona Department of
 6                             Health Services

 7   Dated: May 8, 2020        O’MELVENY & MYERS LLP
 8                             By:    /s/ Dimitri D. Portnoi (with permission)
 9                                      Dimitri D. Portnoi

10                             Attorneys for Plaintiffs
11   Dated: May 8, 2020        PLANNED PARENTHOOD
12                             FEDERATION OF AMERICA

13                             By:    /s/ Alice Clapman (with permission)
                                        Alice Clapman (pro hac vice)
14
15                             Attorneys Plaintiffs Planned Parenthood Arizona,
                               Inc.; William Richardson, M.D.; and
16                             Deanna Wright, N.P.
17   Dated: May 8, 2020        CENTER FOR REPRODUCTIVE
18                             RIGHTS

19                             By:    /s/ Marc A. Hearron (with permission)
                                        Marc A. Hearron (pro hac vice)
20
21                             Attorneys for Plaintiff Paul A. Isaacson, M.D.

22   Dated: May 8, 2020        SQUIRE PATTON BOGGS (US) LLP
23                             By:    /s/ Daniel B. Pasternak (with permission)
24                                      Daniel B. Pasternak

25                             Attorneys for Plaintiffs
26
27
28


                                          4
      Case 4:19-cv-00207-JGZ Document 64 Filed 05/08/20 Page 5 of 6



 1   Dated: May 8, 2020        ALLIANCE DEFENDING FREEDOM
 2                             By:   /s/ Kevin H. Theriot (with permission)
 3                                     Kevin H. Theriot
                                       Samuel D. Green
 4
                               Attorneys for Defendant-Intervenor Choices Pregnancy
 5                             Centers of Greater Phoenix, Inc.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         5
       Case 4:19-cv-00207-JGZ Document 64 Filed 05/08/20 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2             I certify that on this 8th day of May, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF system, which will send a
 4   notice of filing to all counsel of record.
 5
 6                                                By:   /s/ Mary DeLaat Williams
                                                          Mary DeLaat Williams
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   8572053

28


                                                   6
